UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6344


FREDERICK TODD GREENE,

                Petitioner – Appellant,

          v.

HAROLD    CLARKE,     Director,     Virginia    Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00490-MSD-LRL)


Submitted:   August 25, 2014             Decided:   September 10, 2014


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frederick Todd Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Frederick        Todd    Greene      seeks       to    appeal          the    district

court’s    order     accepting        the     recommendation              of    the    magistrate

judge     and    denying       relief    on     his       28    U.S.C.          §    2254     (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate         of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent     “a       substantial       showing         of        the       denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,            537    U.S.       322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Greene has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                        We

deny leave to proceed in formal pauperis and dispense with oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3